DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to claims 1, 15, 19 and 23, and applicant’s representations as to the scope and meaning of terms R1-m, C0, and “selected” in claim 1; and “independently selected” and “unique” as used in claims 2-4 (Reply, pp. 11-13).  
Further, the rejection of claims 2-4 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, is withdrawn in view of applicant’s argument to the effect that claims 2-4 limit claim 1 by requiring that greater number of sums of products of input variables be used in the RSM (id., p. 13).  
Finally, the declaration under 37 CFR 1.130(a) filed on 04/28/2022 is sufficient to overcome the rejection of claims 1-4, 6-13, 15-20, 23, 24, 26 and 27 under 35 U.S.C. § 103 based on Klebanov et al (Ind. Eng. Chem. Res. 2016, 55, 4022-4034) (‘Klebanov’) in combination with DesLauriers et al (Macromol. React. Eng. 2018, 1700066) (‘DesLauriers’).  Accordingly, DesLauriers is excluded by 35 U.S.C. § 102(b)(1)(A) and the rejection thereby obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-27 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-21-22